DETAILED ACTION
Claims 1 - 20 of U.S. Application No. 17164071 filed on 02/01/2021 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim 1, 3, 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tani Kouji (JP 2018191454; Hereinafter, “Kouji”).
Regarding claim 1: Kouji discloses a power generation body (para [0047]; fig. 5) comprising: 
a first member (1) having a first insulating film (11) forming a first surface (1a);
a second member (2) having a second insulating film (21) forming a second surface (2a) that opposes the first surface (1a) and comes into contact with the first surface (fig. 5);

    PNG
    media_image1.png
    662
    874
    media_image1.png
    Greyscale

 and a cushioning material (rubber portion 3; para [0051]) arranged on a side opposite (lower side of the first member) to the first surface (1a) of the first member (which in the upper surface), 
wherein the first member (1) and the second member (2) are configured such that a real contact surface area between the first surface (1a) and the second surface (2a) changes according to pressure applied to the first member and the second member (para [0047], last 3 lines), and one of the first insulating film (11) and the second 
Regarding claim 3/1: Kouji discloses the limitations of claim 1 and further discloses that the material constituting the cushioning material is selected from the group consisting of resin, rubber (nitrile rubber; para [0051]), elastomer, and nonwoven fabric.
Regarding claim 5/1: Kouji discloses the limitations of claim 1 and further discloses that the material constituting the cushioning material is one or a combination of multiple materials selected from the group consisting of urethane, silicone, acrylic resin, melamine, ethylene-vinyl acetate copolymer, polypropylene, polyethylene, polystyrene, natural rubber, butadiene rubber, styrene butadiene rubber, butyl rubber, chloroprene rubber, ethylene propylene rubber, nitryl rubber (para [0051]), fluororubber, polyamide, acrylic fiber, rayon, polyester, aramid, vinylon, polylactic acid, and wool.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 11, 13, 15 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ochi et al. (US 20200023693; Hereinafter, “Ochi”) in view of Kouji.
Regarding claim 1: Ochi discloses a power generation body (22) comprising: 
a first member (212) having a first insulating film (211) forming a first surface (210);
a second member (222) having a second insulating film (221) forming a second surface (220) that opposes the first surface (210) and comes into contact with the first surface (fig. 5A); and 
wherein the first member (212) and the second member (222) are configured such that a real contact surface area (“true contact area”; para [0050]) between the first surface (210) and the second surface (220) changes according to pressure applied to the first member and the second member (para [0062]), and one of the first insulating film (211) and the second insulating film (221) is positively charged and the other is negatively charged (221 is positively charged while 211 is negatively charged as seen in fig,. 6) due to the real contact surface area changing (para [0053]).
Ochi does not disclose a cushioning material arranged on a side opposite to the first surface of the first member.
Kouji teaches adding a cushioning material (3; fig. 5) arranged on a side opposite (the lower side of the first member 1) to the first surface (1a) of the first member (1)
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the power 
Regarding claim 11/1: Ochi in view of Kouji discloses the limitations of claim 1 and Ochi further discloses that the first member (212) further includes a first electrode (212a) that is arranged on a rear surface (interpreted as the surface of the insulating film 211 opposite the first surface) of the first surface (210) so as to come into contact with the first insulating film (211; see fig. 5A), the second member (222) further includes a second electrode (222a) that is arranged on a rear surface (interpreted as the surface of the insulating film 221 opposite the second surface) of the second surface (220) so as to come into contact with the second insulating film (221), and the first electrode and the second electrode are made of a flexible material (para [0052] discloses that 212 and 222 has flexibility, therefore its components are flexible).
Regarding claim 13/11/1: Ochi in view of Kouji disclose the limitations of claim 11 and Ochi further discloses a tire assembly (20; fig. 3) comprising: the power generation body (22); a tire (26) attached to a wheel (27); and an electronic device (sensor module 28) configured to receive a supply of electrical power output (via lead wires L1 and L2) from the power generation body (22), wherein the power generation body (22) is arranged inside of the tire (26).
Regarding claim 15/13/11/1: Ochi in view of Kouji discloses the limitations of claim 13 and Ochi further discloses a power storage cell (battery 24; fig. 5A) configured to accumulate electrical power output (para [0063]) by the power generation body (22), 
Regarding claim 16/13/11/1: Ochi in view of Kouji disclose the limitations of claim 13 and Ochi further discloses the electronic device (28) includes a communication apparatus (25) capable of data communication with an external apparatus (para [0008]).
Regarding claim 17/16/13/11/1: Ochi n view of Kouji discloses the limitations of claim 16 and Ochi further discloses a tire monitoring system (100; fig. 2) comprising: the tire assembly (20); and an external control apparatus (30) capable of data communication with the communication apparatus (25), wherein the communication apparatus (25) transmits, to the external control apparatus (30; see fig. 2), output data of at least one of a voltage and a current output by the power generation body (22) and a physical amount obtained based on at least one of the voltage and the current (claim 14), and the external control apparatus monitors information relating to the tire based on output data received from the communication apparatus (see claim 14).
Regarding claim 18/17/16/13/11/1: Ochi in view of Kouji discloses the limitations of claim 17 and Ochi further discloses (see claim 15) the information relating to the tire includes at least one of information relating to a rotational speed of the tire, information relating to wear of the tire, and information relating to a state of a road surface on which a vehicle in which the tire is mounted travels.
Regarding claim 19/17/16/13/11/1: Ochi in view of Kouji discloses the limitations of claim 17 and Ochi further discloses the external control apparatus (30) is mounted in a vehicle (1) in which the tire assembly is included (para [0037]).
Regarding claim 20/13/11/1: Ochi in view of Kouji discloses the limitations of claim 13 and Ochi further discloses a tire monitoring method (title) comprising: preparing a vehicle (1) in which the tire assembly (20) is mounted; collecting output data (see claim 19) of at least one of a voltage and a current output by the power generation body during travel of the vehicle, and a physical amount obtained based on at least one of the voltage and the current; and monitoring information relating to the tire based on the collected output data (claim 19).
Claims 2,  4, 6, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ochi in view of Kouji as applied to claim 1 above and in further view of Whang et al. (US 20080032056; Hereinafter, “Whang”).
Regarding claim 2/1: Ochi in view of Kouji disclose the limitations of claim 1 including a cushion material made of nitrile rubber (para [0051]). However, Ochi in view of Kouji does not specifically disclose that the cushioning material is made of a material that has a pore structure.
Whang discloses cushioning material (cushion 7; fig. 1) is made of a material that has a pore structure (porous nitrile rubber; title).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the nitrile rubber cushion of the power generating device of Ochi in view of Kouji as a material that has a pore structure as disclosed by Whang since such material has a great shock absorbing characteristics (abstract last line, and para [0011]).
Regarding claim 4/2/1: Ochi in view of Kouji and Whang disclose the limitations of claim 2 and Kouji further discloses that the material constituting the cushioning 
Regarding claim 6/2/1: Ochi in view of Kouji and Whang disclose the limitations of claim 2 and Kouji further discloses that the material constituting the cushioning material is one or a combination of multiple materials selected from the group consisting of urethane, silicone, acrylic resin, melamine, ethylene-vinyl acetate copolymer, polypropylene, polyethylene, polystyrene, natural rubber, butadiene rubber, styrene butadiene rubber, butyl rubber, chloroprene rubber, ethylene propylene rubber, nitryl rubber (para [0051]), fluororubber, polyamide, acrylic fiber, rayon, polyester, aramid, vinylon, polylactic acid, and wool.
Regarding claim 12/2/1: Ochi in view of Kouji and Whang disclose the limitations of claim 2 and Ochi further discloses that the first member (212) further includes a first electrode (212a) that is arranged on a rear surface (interpreted as the surface of the insulating film 211 opposite the first surface) of the first surface (210) so as to come into contact with the first insulating film (211; see fig. 5A), the second member (222) further includes a second electrode (222a) that is arranged on a rear surface (interpreted as the surface of the insulating film 221 opposite the second surface) of the second surface (220) so as to come into contact with the second insulating film (221), and the first electrode and the second electrode are made of a flexible material (para [0052] discloses that 212 and 222 has flexibility, therefore its components are flexible).
Regarding claim 14/12/2/1: Ochi in view of Kouji and Whang disclose the limitations of claim 12 and Ochi further discloses a tire assembly (20; fig. 3) comprising: .
Allowable Subject Matter
Claims 7 – 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7/1: the limitations “a plate-shaped weight that is arranged between the cushioning material and the first member and forms a pressing surface that presses the first member” in the combination as claimed are neither anticipated nor obvious over the prior arts in record. Claim 9 would be allowable by the virtue of its dependency on claim 7.
Regarding claim 8/2/1: the limitations “a plate-shaped weight that is arranged between the cushioning material and the first member and forms a pressing surface that presses the first member” in the combination as claimed are neither anticipated nor obvious over the prior arts in record. Claim 10 would be allowable by the virtue of its dependency on claim 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED ELNAKIB/           Primary Examiner, 
Art Unit 2832